Title: Statement of Account with Henry Ingle, with Jefferson’s Order, 28 June 1803
From: Ingle, Henry
To: Jefferson, Thomas


          
            Washington 28 June 1803
          
          
            
              
              Mr Thomas Jefferson
              
              
            
            
              1802
              To Henry Ingle
              Dr
              
            
            
              Decr 27
              To 2 Peases 3¼ Oil Stone @ 80
              2–
              60
            
            
              Jany 14
              To 1 Brass Pulley
              0–
              25
            
            
              March 8
              To 2 Mahogany Coasters
              10–
              00
            
            
              Apr 23
              To 6 Cubbart Locks @ 60
              3–
              60
            
            
              May 26
              To 1 Pair Pinchers
              0–
              40
            
            
              
              To 1 Pair Plyers
              0–
              37½
            
            
              
              To 1½ In Chisel
              0–
              25
            
            
              
              To 4 Sprig Alls
              0–
              25
            
            
              
              To 400 Sprigs & Nails @ 10
              0–
              40
            
            
              
              To 2 Shinglin Hatchets @ 75
              1–
              50
            
            
              
              
              $19:
              62½
            
          
          Recd Payment in full
          
            Henry Ingle
          
          
            $19:62½
            [Order by TJ:]
            Mr. Barnes will be pleased to pay the above sum of 19.62½ D
          
          
             Th: Jefferson
          
        